ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeals of --                                 )
                                              )
Ben Fitzgerald Real Estate Services, LLC      )      ASBCA Nos. 61808, 61809
 dba Rosemark                                 )
                                              )
Under Contract No. W912HP-14-D-0027           )

APPEARANCES FOR THE APPELLANT:                       Diana Parks Curran, Esq.
                                                     Hadeel N. Masseoud, Esq.
                                                      Curran Legal Services Group, Inc.
                                                      Johns Creek, GA

APPEARANCES FOR THE GOVERNMENT:                      Michael P. Goodman, Esq.
                                                      Engineer Chief Trial Attorney
                                                     John P. Kassebaum, Esq.
                                                      Engineer Trial Attorney
                                                      U.S. Army Engineer District, Charleston

                                  ORDER OF DISMISSAL

       The dispute has been settled. The appeals are dismissed with prejudice.

       Dated: March 12, 2019




                                                   dminis rative Judge
                                                  Chairman
                                                  Armed Services Board
                                                  of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA Nos. 61808, 61809, Appeals of Ben
Fitzgerald Real Estate Services, LLC dba Rosemark, rendered in conformance with the
Board's Charter.

       Dated:


                                                  JEFFREY D. GARDIN
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals